DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered in which claims 1 and 7 are amended.  Claims 1-10 are currently pending and an office action on the merits follows.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0090614 by Kim et al. (“Kim”), in view of U.S. Pub. No. 2007/0035491 by Chen et al. (“Chen”), and in further view of U.S. Pub. No. 2011/0175670 by Shishido (“Shishido”).

As to claim 1, Kim discloses a display device (Kim, LCD 500, Figure 3), comprising:
a display panel (Kim, LCD panel 110, Figure 3); and
wherein a multiple multiplex module (Kim, second line block selecting circuit 152, Figure 10) and a plurality of data lines (Kim, data lines DL, Figure 10) connected to the multiple multiplex module are disposed in the display panel; As shown in figure 10 of Kim, the data lines DL are connected to the second line block selecting circuit 152.
wherein the multiple multiplex module comprises a plurality of switching thin-film transistors (Kim, selecting transistors SW1-SW3, Figure 10) corresponding to the plurality of data lines (Kim, data lines DL, Figure 10) respectively, a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film, a drain electrode of the each switching thin-film transistor (Kim, selecting is electrically connected to a corresponding data line (Kim, data lines DL, Figure 10), and a switching control signal (Kim, line block selecting signal TG1-TG3, Figure 10) is inputted to a gate electrode of the each switching thin-film transistor (Kim, selecting transistors SW1-SW3, Figure 10);
wherein the plurality of switching thin-film transistors (Kim, selecting transistors SW1-SW3, Figure 10) are divided into at least one switching thin-film transistor group (Kim, first, second and third blocks BL1-BL3, Figure 10) every M switching thin-film transistors, where M is a positive integer greater than or equal to 2; As shown in figure 10 of Kim, the selecting transistors are grouped to include multiple transistors in blocks arranged vertically. 
wherein the switching control signal (Kim, line block selecting signal TG1-TG3, Figure 10) is inputted to the at least one switching thin-film transistor group, and multiple switching control signals corresponding to multiple switching thin-film transistor groups respectively are different. As shown in figure 10 of Kim, each line block selecting signal TG1-TG3 is input to different blocks BL1-BL3.
Kim continues to teach the second line block selecting circuit 152 connected to the integrated driving chip 180 (Kim, On the TFT substrate 120, there are disposed a display cell array circuit, a gate driving circuit, and the integrated driving chip 180.  The TFT substrate 120 faces the color filter substrate 130.  The integrated driving chip 180 is electrically connected to an external circuit substrate through the FPC 190. Figure 10, ¶ [0071])
Kim does not expressly teach a flip-chip film connected to the display panel;
a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film,
wherein the plurality of data lines are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors in one or the group is electrically connected to a different connect end of the flip-chip film.
Chen teaches a display device with a flip-chip film connected to the display panel (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the driving circuit bonding region 314a, ¶ [0038]);
a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the driving circuit bonding region 314a or between the control circuit board 324b and the driving circuit bonding region 314a, ¶ [0038]),
The combination of Kim and Chen teaches the driving chip 180 of Kim on a flip-chip film, as taught by Chen, connected to the LCD panel 110. 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s driving chip to include Chen’s driver flip-chip because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kim’s driving chip and Chen’s driver flip-chip perform the same general and predictable function, the predictable function being providing a display driver for the display panel. 
Thus, Kim, as modified by Chen, teaches the driving chip on a flip-chip film to provide driving signals to the second line block selecting circuit.
Kim, as modified by Chen, still does not expressly teach wherein the plurality of data lines are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors in one or the group is electrically connected to a different connect end of the flip-chip film.
Shishido teaches an electronic device wherein the plurality of data lines (Shishido, source signal lines 141 to 149, Figure 9A) are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors (Shishido, transistors 131 to 139, Figure 9A) in one or the group is electrically connected to a different connect end of the flip-chip film. As shown in figure 9A of Shishido, the adjacent transistors are divided into groups of four which each receive the same control signal at the gate terminal. In addition, Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A. 

Thus, Kim, as modified by Chen and Shishido, teaches the groups of four adjacent transistors each connected to different data lines and all receiving the same control signal.
As to claim 2, Kim, as modified by Chen and Shishido, teaches the display device wherein the multiple switching control signals (Shishido, signals SRout1 to SRout3, Figure 9A) corresponding to the multiple switching thin-film transistor groups respectively control the multiple switching thin-film transistor groups to be turned on sequentially. As shown in figures 9A and 9B of Shishido, each of the groups of transistors is activated sequentially during the periods t1 to t3. In addition, the motivation used is the same as in the rejection of claim 1.
wherein a source driving chip is disposed on the flip-chip film (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the driving circuit bonding region 314a or between the control circuit board 324b and the driving circuit bonding region 314a, ¶ [0038]) and is connected to the plurality of switching thin-film transistors (Shishido, transistors 131 to 139, Figure 9A), and the source driving chip is configured to sequentially transmit data signals (Kim, signals through channel terminals CH1-CHm, Figure 10)(Shishido, image signals Data1 to Data3, Figure 9A)  to the plurality of data lines through the multiple switching thin-film transistor groups. As shown in figure 10 of Kim, the data signals from the channel terminals CH1-CHm are provided to the selecting transistors SW1-SW3. Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A.  In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Kim, as modified by Chen and Shishido, teaches the display device wherein a number of data signal outputting channels of the source driving chip is M (Kim, channel terminals CH1-CHm, Figure 10). Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A.  In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Kim, as modified by Chen and Shishido, teaches the display device wherein M switching thin-film transistors (Shishido, transistors 131 to 139, of each switching thin-film transistor group correspond to M data signal outputting channels of the source driving chip respectively (Kim, channel terminals CH1-CHm, Figure 10). As shown in figure 9A of Shishido, the adjacent transistors are divided into groups of four which each receive the same control signal at the gate terminal. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Kim discloses a method of driving a display device (Kim, LCD 500, Figure 3), comprising:
(S1) providing a display device comprising a display panel (Kim, LCD panel 110, Figure 3) and a flip-chip film connected to the display panel;
wherein a multiple multiplex module (Kim, second line block selecting circuit 152, Figure 10) and a plurality of data lines (Kim, data lines DL, Figure 10) connected to the multiple multiplex module are disposed in the display panel; As shown in figure 10 of Kim, the data lines DL are connected to the second line block selecting circuit 152.
wherein the multiple multiplex module comprises a plurality of switching thin-film transistors (Kim, selecting transistors SW1-SW3, Figure 10) corresponding to the plurality of data lines (Kim, data lines DL, Figure 10) respectively, a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film, a drain electrode of the each switching thin-film transistor (Kim, selecting transistors SW1-SW3, Figure 10) is electrically connected to a corresponding data line (Kim, data lines DL, Figure 10), and a switching control signal (Kim, line block is inputted to a gate electrode of the each switching thin-film transistor (Kim, selecting transistors SW1-SW3, Figure 10);
wherein the plurality of switching thin-film transistors (Kim, selecting transistors SW1-SW3, Figure 10) are divided into at least one switching thin-film transistor group (Kim, first, second and third blocks BL1-BL3, Figure 10) every M switching thin-film transistors, where M is a positive integer greater than or equal to 2; As shown in figure 10 of Kim, the selecting transistors are grouped to include multiple transistors in blocks arranged vertically. 
wherein the switching control signal (Kim, line block selecting signal TG1-TG3, Figure 10) is inputted to the at least one switching thin-film transistor group, and multiple switching control signals corresponding to multiple switching thin-film transistor groups respectively are different; As shown in figure 10 of Kim, each line block selecting signal TG1-TG3 is input to different blocks BL1-BL3.
 (S2)    controlling, by the multiple switching control signals (Kim, line block selecting signal TG1-TG3, Figure 10) corresponding to the multiple switching thin-film transistor groups respectively, the multiple switching thin-film transistor groups to be turned on sequentially; As shown in figures 10 and 11 of Kim, each line block selecting signal TG1-TG3 is input to different blocks BL1-BL3 sequentially.
(S3)    transmitting, by the flip-chip film, data signals to the plurality of data lines (Kim, signals through channel terminals CH1-CHm, Figure 10) sequentially through the multiple switching thin-film transistor groups. As shown 
Kim continues to teach the second line block selecting circuit 152 connected to the integrated driving chip 180 (Kim, On the TFT substrate 120, there are disposed a display cell array circuit, a gate driving circuit, and the integrated driving chip 180.  The TFT substrate 120 faces the color filter substrate 130.  The integrated driving chip 180 is electrically connected to an external circuit substrate through the FPC 190. Figure 10, ¶ [0071])
Kim does not expressly teach a flip-chip film connected to the display panel;
a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film,
wherein the plurality of data lines are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors in one or the group is electrically connected to a different connect end of the flip-chip film.
Chen teaches a display device with a flip-chip film connected to the display panel (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the driving circuit bonding region 314a, ¶ [0038]);
a source electrode of each switching thin-film transistor is electrically connected to the flip-chip film (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the ,
The combination of Kim and Chen teaches the driving chip 180 of Kim on a flip-chip film, as taught by Chen, connected to the LCD panel 110. 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s driving chip to include Chen’s driver flip-chip because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kim’s driving chip and Chen’s driver flip-chip perform the same general and predictable function, the predictable function being providing a display driver for the display panel. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kim’s driving chip by replacing it with Chen’s driver flip-chip. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Kim, as modified by Chen, teaches the driving chip on a flip-chip film to provide driving signals to the second line block selecting circuit.
Kim, as modified by Chen, still does not expressly teach wherein the plurality of data lines are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors in one or the group is electrically connected to a different connect end of the flip-chip film.
 wherein the plurality of data lines (Shishido, source signal lines 141 to 149, Figure 9A) are also divided into at least one group, every adjacent M data lines belong to a same group, and the source electrode of each of the switching thin-film transistors (Shishido, transistors 131 to 139, Figure 9A) in one or the group is electrically connected to a different connect end of the flip-chip film. As shown in figure 9A of Shishido, the adjacent transistors are divided into groups of four which each receive the same control signal at the gate terminal. In addition, Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A. 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s transistor blocks to include Shishido’s transistor groups because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kim’s transistor blocks and Shishido’s transistor groups perform the same general and predictable function, the predictable function being providing a switching system to provide signals to the data lines. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kim’s transistor blocks by replacing it with Shishido’s transistor groups. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 8, Kim, as modified by Chen and Shishido, teaches the method wherein a source driving chip is disposed on the flip-chip film (Chen, the driver 322 can be a flip-chip connected to a film and the film is electrically connected between the control circuit board 324a and the driving circuit bonding region 314a or between the control circuit board 324b and the driving circuit bonding region 314a, ¶ [0038]) and is connected to the plurality of switching thin-film transistors (Shishido, transistors 131 to 139, Figure 9A), and in step S3, the source driving chip is configured to sequentially transmit the data signals (Kim, signals through channel terminals CH1-CHm, Figure 10)(Shishido, image signals Data1 to Data3, Figure 9A) to the plurality of data lines through the multiple switching thin-film transistor groups As shown in figure 10 of Kim, the data signals from the channel terminals CH1-CHm are provided to the selecting transistors SW1-SW3. Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A. In addition, the motivation used is the same as in the rejection of claim 7.
As to claim 9, Kim, as modified by Chen and Shishido, teaches the method wherein a number of data signal outputting channels of the source driving chip is M (Kim, channel terminals CH1-CHm, Figure 10). Shishido teaches each of the source electrodes of the transistors are connected to a different data signal (Data1 to Data4) as shown in figure 9A.  In addition, the motivation used is the same as in the rejection of claim 7.
wherein M switching thin-film transistors (Shishido, transistors 131 to 139, Figure 9A) of each switching thin-film transistor group correspond to M data signal outputting channels of the source driving chip respectively (Kim, channel terminals CH1-CHm, Figure 10). As shown in figure 9A of Shishido, the adjacent transistors are divided into groups of four which each receive the same control signal at the gate terminal. In addition, the motivation used is the same as in the rejection of claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0090614 by Kim et al. (“Kim”), in view of U.S. Pub. No. 2007/0035491 by Chen et al. (“Chen”), in further view of U.S. Pub. No. 2011/0175670 by Shishido (“Shishido”), and in further view of U.S. Pub. No. 2005/0134541 by Jang et al. (“Jang”).

As to claim 6, Kim, as modified by Chen and Shishido, does not expressly teach the display device wherein the plurality of switching thin-film transistors are N-type thin-film transistors.
Kim does not disclose the type of the transistors utilized for the selecting transistors SW1-SW3. Shishido does not teach the type of transistors for the transistors 131 to 139.
Jang teaches a display device wherein the plurality of switching thin-film transistors are N-type thin-film transistors (Jang, a demultiplexer 64 having MUX TFTs MT1, MT2 and MT3 provided between a data driving circuit 61 and the data lines DL1-DLm and implemented by a n-type amorphous silicon TFT, Figure 6, ¶ [0037]).

Thus, Kim, as modified by Chen, Shishido, and Jang, teaches the selecting transistors being n-type TFTs.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2018/0158750 by Kim et al. teaches a display device utilizing a base film with a flip-chip bonding method.

U.S. Pub. No. 2019/0066600 by Wang et al. teaches a display device with multiplexer modules containing multiple TFTs between the source driver and the data lines.

U.S. Patent No. 9,647,003 by Lee et al. teaches a display device with a switching unit containing switching transistors between the data driver and data lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691